Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-10, 13-27 are allowed. 
Claim 1 is directed towards a medical information processing system comprising: 
a plurality of clinical databases respectively associated with a plurality of health facilities, wherein each of the plurality of clinical databases stores clinical data acquired in a corresponding health facility in association with an internal identifier assigned to a patient; 
a plurality of identifier conversion processors respectively associated with the plurality of health facilities, wherein each of the plurality of identifier conversion processors converts, as a non-invertible mapping, an internal identifier associated with clinical data stored in a clinical database of a corresponding health facility to an external identifier such that the internal identifier cannot be reproduced from the external identifier; 
a plurality of anonymization processors respectively associated with the plurality of health facilities, wherein each of the plurality of anonymization processors acquires clinical data from a clinical database of a corresponding health facility and anonymizes predetermined confidential data included in the clinical data acquired; 
a plurality of anonymized databases respectively associated with the plurality of health facilities, wherein each of the plurality of anonymized databases stores anonymized data including clinical data anonymized by an anonymization processor of a corresponding health facility and an external identifier associated with the anonymized clinical data by an identifier conversion processor of the corresponding health facility; and 
a research data management system installed in a facility other than any of the plurality of health facilities, wherein the research data management system comprises: 
a research database that stores anonymized data provided from the plurality of anonymized databases for individual research projects set in advance; and 
a research data provision processor that receives a request from a user, reads out from the research database at least part of anonymized data Page 2 of 16Application Serial No.: 15/921,838 associated with a research project to which the user belongs, and provides it to the user, 
wherein, in a case where clinical data has been acquired in each of two or more different facilities for a single patient, two or more different internal identifiers have been assigned at the two or more different facilities to the single patient and the two or more internal identifiers are associated with each other, the identifier conversion processor assigns a same external identifier to the two or more internal identifiers, 
the anonymized data comprises acquisition date information that shows a date on which corresponding clinical data has been acquired, and
 the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of acquisition date information included in the two or more pieces of anonymized data. 

For claim rejection under 35USC 101, the current invention recites “each of the plurality of anonymized databases stores anonymized data including clinical data anonymized by an anonymization processor of a corresponding health facility and an external identifier associated with the anonymized clinical data by an identifier conversion processor of the corresponding health facility”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Kahn (US. 20130346101) in view of Okuizumi et al. (US. 20100034376A1 hereinafter Okuizumi) and further in view of Thiers et al. (US. 20130151276 hereinafter Thiers) and further in view of Zubeldia et al. (US. 6,397,224 hereinafter Zubeldia) and further in view of Govingdaraju et al. (US. 20060078171A1 hereinafter Govingdaraju). Kahn discloses Clinical trials management system and method to provide protocol meta models with a list of preliminary eligibility attributes appropriate for a particular disease category. Okuizumi discloses information managing system, anonymizing method and storage medium. Thiers discloses profile rendering for clinical research entities, Zubeldia discloses anonymously linking a plurality of data records. Govingdaraju discloses biometric convolution using multiple biometrics. 
However, the combined prior arts fail to disclose “the anonymized data comprises acquisition date information that shows a date on which corresponding clinical data has been acquired, and the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of acquisition date information included in the two or more pieces of anonymized data” 

The foreign reference WO2018005562A1 discloses system and method for anonymization of health data and transmission of health data for analysis across geographic region. 
However, the reference does not disclose the anonymized data comprises acquisition date information that shows a date on which corresponding clinical data has been acquired, and the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of acquisition date information included in the two or more pieces of anonymized data.    

The NPL reference “ANALYSIS OF UNIQUE PATIENT IDENTIFIER OPTIONS “, describes a Patient Identifier that is unique only within a provider organization or a single enterprise is inadequate to support the national healthcare system. In order to uniquely identify an individual across multiple organizations, a reliable Unique Patient Identifier is required. 
However, the NPL reference does not disclose the anonymized data comprises acquisition date information that shows a date on which corresponding clinical data has been acquired, and the research database stores two or more pieces of anonymized data corresponding to a same external identifier according to a time-dependent order based on two or more pieces of acquisition date information included in the two or more pieces of anonymized data.    
Claims 3, 5, 7, 9, 13, 15, 17, 19, 21, 23, 25 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 2, 4, 6, 8, 10, 14, 16, 18, 20, 22, 24, 26 incorporate all limitations of claims 1, 3, 5, 7, 9, 13, 15, 17, 19, 21, 23, 25 and are allowed for the same reasons given above . 
Claim 27 incorporates all limitations of Claim 1 and is allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686